PER CURIAM.
In this Anders1 appeal, we find no error in the disposition or the sentence, but we *578remand for the circuit court to correct a scrivener’s error in the disposition order. S.T.L. entered a plea of no contest to the offenses of possession of marijuana and possession of drug paraphernalia. The circuit court withheld adjudication and gave her a judicial warning.. However, the following three options are checked on the disposition order: “Adjudication of delinquency is withheld,” “The child is adjudicated delinquent,” and “The child is given a Judicial Warning.” The disposition order is remanded for the circuit court to correct the scrivener’s error to reflect that adjudication of delinquency was withheld and the child was given a judicial warning.
Affirmed; remanded to correct scrivener’s error.
CASANUEVA, SILBERMAN, and KELLY, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).